DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments in the response filed 06/17/2022 that prior art Yang would not disclose the limitations with respect to the valve having a flatted unassembled form which is folded. The examiner agrees and the rejection has been withdrawn. A new rejection with respect to Gurskis and Gurskis in view of Yang have been made below. 
The prior art does not seem to be able to disclose or render obvious the subject matter of new claim 32. Incorporating the subject matter of claim 32 into the independent claims can place the application in condition for allowance. Claim 32 is objected below. 
The applicant argues that the ‘720 patent is no longer in force based on failure to pay the first maintenance fee and therefore the double patenting rejection is improper and should be withdrawn. However, double patenting rejections are not applicable to timing, and/or expirations of patents, but the subject matter claimed. The MPEP (804.02 II) states “a patent owner cannot avoid double patenting by disclosing the earlier patent”.  A terminal disclaimer or further claim amendments would need to be filed to overcome the double patenting rejection, see MPEP 804, 804.02. The double patenting rejection below still stands. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 should read “configuration,[[,]]”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2007/0016288 to Gurskis.
As to claim 1, Gurskis discloses a method of assembling a modular percutaneous valve device using a system comprising a percutaneous delivery device (paragraph 51) containing a plurality of device modules (12, 14, figure 1, paragraph 51) including an expandable support structure (12) and a valve module (14, paragraph 51) comprising a leaflet substructure having a flattened unassembled form which is folded in an unassembled delivery configuration (paragraph 51, the valve is folded, and can be in a flattened configuration as seen in an embodiment of a valve 114 of figure 5b), said support structure having a compressed, unexpanded delivery configuration spatially separate from the valve module (paragraph 51), wherein the device modules are assembled into the valve device after deployment from the delivery device to form a deployed configuration valve device (paragraph 54-62), the method comprising: deploying said device modules from said delivery device to form an expanded support structure (paragraph 56, 62); unfolding said valve module to form a working configuration valve component (paragraph 62); and combining said expanded support structure and working configuration valve component to form said valve device (paragraph 62,63).
As to claim 3, Gurskis discloses the working configuration valve component is formed outside said support structure (paragraph 62).
As to claim 4, Gurskis discloses the system further comprises one or more pull wires (96, “connectors”, fasteners” and/or “drawstring”, paragraph 60,61,63), said one or more pull wires connecting said device modules; said assembling step further including: forming said working configuration valve component using said pull wires (paraphrase 60-62).
As to claim 5, Gurskis discloses the system further comprises push-rods (“pushing member”, paragraph 56); said method further comprising: combining said device modules using said push rods (paragraph 56).
As to claim 6, Gurskis discloses the system further comprises push-rods (“pushing member”, paragraph 56); said method further comprising: forming said working configuration valve component using said push rods (paragraph 56). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0016288 to Gurskis in view of U.S. Patent Publication 2002/0138138 to Yang.
As to claim 23, Gurskis discloses a method of assembling a modular prosthetic percutaneous valve device into a unitary valve (paragraph 61,62), said valve device comprising a plurality of device modules (12,14, figure 1, paragraph 51), said device modules including an expandable support structure (12) and a valve module (14), said support structure and said valve module each having a compressed, unexpanded delivery configuration spatially separate from the other prior to delivery (paragraph 51), and said valve module is flattened (paragraph 51, the valve can be flattened as seen in the embodiment of valve 114 in figure 5b) and folded in a deliver configuration (paragraph 51) said method comprising: deploying said device modules to form an expanded support structure (paragraph 56, 62), a pull wire (96, “connectors”, “fasteners”, and/or “drawstring”, paragraph 60,61,63) connecting the support structure to the valve module, said causing the valve module to move distally into the expanded support structure (paragraph 62,63), and combining said expanded support structure and said valve module to form said unitary valve device (paragraph 62) but is specifically silent about pulling the pull wires to cause the valve module to move distally. Gurskis does disclose sutures, drawstrings, and the like are used to deliver the modules, but is silent about the specific pulling. 
Yang teaches a similar method (heart valve delivery, abstract) having pulling wires (704, figure 22,23) connecting a support structure (700) to a separate module (702), and pulling the wire to advance the module distally into the support structure (paragraph 100-102) for the purpose of using a similar mechanism for ensuring an engagement between the module and support structure of the device during delivery. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pull wires and pulling step of Yang with the method of Gurskis in order for using a similar mechanism for ensuring an engagement between the module and support structure during delivery.
As to claim 24, with the method of Gurskis and Yang above, Gurskis discloses the valve module and support structure are delivered in tandem (figure 1).
As to claim 25, with the method of Gurskis and Yang above, Gurskis discloses the step of adjusting a position of the valve module within the support structure via said pull wire (paragraph 61-63). Yang further teaches adjusting the position of the module via the pull wire (paragraph 100-102).
As to claim 26, with the method of Gurskis and Yang above, Gurskis discloses the  pull wire is threaded through the valve module and support structure (figure 1, 2, 3a-c, the pull wires are threaded through the valve module and support structure in the embodiments of figure 1, 2, 3a-c).
As to claim 27, with the method of Gurskis and Yang above, Gurskis discloses the device modules are assembled into said valve device after deployment from a percutaneous delivery device (paragraph 62).
As to claim 28, with the method of Gurskis and Yang above, Yang further teaches both free ends of the pull wire are pulled to move the valve module into the support structure (figure 22,23, paragraph 100, without further distinct of positively reciting of the ends of the pull wire, Yang can disclose more than free ends which can be both free ends that will move the valve module).
As to claim 29, with the method of Gurskis and Yang above, Gurskis discloses the step of locking the valve module to the support structure (paragraph 62, the cooperating clips can be locked the valve to module to the support structure).
As to claim 30, with the method of Gurskis and Yang above, Gurskis disclose the step of pulling one free end of the pull wire for removal (paragraph 71, the excess suture is removed, so pulling the excess free end will remove the excess suture, as well the removal will require pulling). 
As to claim 31, with the method of Gurskis and Yang above, Gurskis discloses the valve module in said delivery configuration has a reduced outer profile (paragraph 51).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of U.S. Patent No. 9,402,720 in view of U.S. Patent Publication 2008/0200980 to Robin. As to claim 1, the reference patent claims a method of assembling a modular prosthetic percutaneous valve device using a system comprising a percutaneous delivery device (claim 18) containing a plurality of device modules (claim 18) including an expandable support structure (claim 18) and a valve module (claim 18) comprising a leaflets substructure in an unassembled delivery configuration (claim 18), said support structure having a compressed, unexpanded delivery configuration spatially separate from the valve module (claim 18), said method comprising: deploying said device modules from the delivery device to form an expanded support structure (claim 18); forming a working configuration of the valve component (claim 18), and combining said expanded support structure and said valve module to form said valve device (claim 18) but is silent about the valve module is flattened and folded into a delivery configuration and unfolding the valve module.
Robin teaches a similar method (valve implant delivery, abstract) having a valve module which is flattened and folded into a delivery configuration (paragraph 442) for the purpose of allowing the valve to reduce its axial profile to allow for delivery through a smaller incision that can reduce trauma to the patient. Robin further teaches the valve will expand (figure 23) and can unroll/unwrap during delivery (paragraph 324). Therefore if the valve is initially folded, it will unfold when deployed. Robin teaches that the valve can use similar techniques such as being rolled, folded or compress to reduce the profile. Therefore, rolling and folding can be substituted for eachother to reduce the profile of a valve. It would have been obvious to one of ordinary skill in the art at the time of the invention to fold the valve module of the reference patent into the delivery configuration as taught by Robin and subsequently unfold the valve to delivery in order to use a similar technique to reduce the axial profile of the valve to reduce trauma to the patient by delivering the valve through smaller incision.
As to claims 3-6, see reference patent claims 18-27.
With respect to claim 23, the reference patent claims a method of assembling a modular prosthetic percutaneous valve device into a unitary valve (claim 18), said valve device comprising a plurality of device modules (claim 18), said device modules including an expandable support structure (claim 18) and a valve module (claim 18), said support structure and said valve module each having a compressed, unexpanded delivery configuration spatially separate from the other prior to delivery (claim 18), said method comprising: deploying said device modules to form an expanded support structure (claim 18); pulling a pull wire connecting the support structure to the valve module (claim 21), said pulling causing the valve module to move distally into the expanded support structure (claim 21), and combining said expanded support structure and said valve module to form said unitary valve device (claim 18) but is silent about the valve module is flattened and folded into a delivery configuration.
Robin teaches a similar method (valve implant delivery, abstract) having a valve module which is flattened and folded into a delivery configuration (paragraph 442, 443) for the purpose of allowing the valve to reduce its axial profile to allow for delivery through a smaller incision that can reduce trauma to the patient. Robin teaches that the valve can use similar techniques such as being rolled, folded or compress to reduce the profile. Therefore, rolling and folding can be substituted for eachother to reduce the profile of a valve. It would have been obvious to one of ordinary skill in the art at the time of the invention to fold the valve module of the reference patent into the delivery configuration as taught by Robin in order to use a similar technique to reduce the axial profile of the valve to reduce trauma to the patient by delivering the valve through smaller incision.
As to claims 24-31, see reference patent claims 18-27. 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771